EXAMINER’S REASON FOR ALLOWANCE
Claims 1-8, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Lee (US PGPub 2019/0326315), either alone or in combination, fails to teach or fairly suggest the feature:
“a horizontal source channel contact coupling the source layer and the channel layer and including a first conductive layer and a second conductive layer that include different dopants; and 
a barrier oxide formed on the first and second conductive layers, 
wherein the horizontal source channel contact includes a concave portion and a convex portion, the concave portion and the convex portion are directly contacted with the barrier oxide, 
wherein the convex portion of the horizontal source channel contact has a peak, and the peak is provided by the second conductive layer, and 
wherein the concave portion and the convex portion of the horizontal source channel contact are fully covered by the barrier oxide.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822